Corrected

    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0862V
                                          UNPUBLISHED


    MARIA CARRILLO,                                             Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: March 31, 2022

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Damages Decision based on Proffer;
                                                                Influenza (Flu); Guillain-Barré
                         Respondent.                            Syndrome (GBS).


Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for Petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       On June 12, 2019, Maria Carrillo filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of an influenza (“flu”) vaccine administered on October 2, 2017. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On June 9, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a Table GBS injury. On March 31, 2022, Respondent filed a proffer on
an award of compensation (“Proffer”). In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42
U.S.C. § 300aa (2012).
        Pursuant to the terms stated in the attached Proffer, I award the following:

       A. A lump sum payment of $272,063.26 (representing $22,063.26 for life care
          expenses expected to be incurred during the first year after judgment, and
          $250,000.00 for pain and suffering) in the form of a check payable to
          Petitioner.

       B. A lump sum payment of $104,327.12, representing compensation for
          satisfaction of a Colorado Department of Health Care Policy & Financing
          Medicaid lien, payable jointly to Petitioner and:

                      Colorado Department of Health Care Policy & Financing
                                    ATTN: Athena Mortenson
                            Third Party Liability & Recoveries Section
                                        1570 Grant Street
                                        Denver, CO 80203
                                      State ID No.: Q195074
                                     TAX ID No.: XX-XXXXXXX

           Petitioner agrees to endorse this check to the Colorado Department of
           Health Care Policy & Financing.

       C. An amount sufficient to purchase an annuity contract (subject to the
          conditions described in the attached Proffer, and which contract will
          provide payments for the life care items contained in the attached life care
          plan) paid to the life insurance company from which the annuity will be
          purchased.

       These amounts represent compensation for all damages that would be available
       under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.
                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                   )
MARIA CARRILLO,                                    )
                                                   )
               Petitioner,                         )
                                                   )    No. 19-862V
v.                                                 )    Chief Special Master Corcoran
                                                   )    ECF
SECRETARY OF HEALTH AND HUMAN                      )
SERVICES,                                          )
                                                   )
               Respondent.                         )
                                                   )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On June 12, 2019, Maria Carrillo (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that she suffered Guillain-Barré Syndrome (“GBS”) resulting from an

influenza (“flu”) vaccination she received on October 2, 2017. Petition at 1. On

June 1, 2020, the Secretary of Health and Human Services (“respondent”) filed his Rule 4(c)

Report conceding that petitioner suffered the Table injury of GBS following a flu vaccine within

the Table time period and is entitled to compensation. ECF No. 27. Accordingly, on June 9,

2020, the Chief Special Master issued a Ruling on Entitlement, finding that petitioner is entitled

to vaccine compensation for GBS following the influenza vaccine she received on October 2,

2017. ECF No. 29.

I.     Items of Compensation

       A.      Life Care Items

       Respondent engaged life care planner Linda Curtis, RN, MS, CNLCP, CCM, and

petitioner engaged life care planner Susan Guth, LCSW, CCM, CLCP, to provide an estimation

of petitioner’s future vaccine-injury related needs. For the purposes of this proffer, the term
“vaccine related” is as described in the respondent’s Rule 4(c) Report. All items of

compensation identified in the life care plan are supported by the evidence, and are illustrated by

the chart entitled Appendix A: Items of Compensation for Maria Carrillo, attached hereto as Tab

A. Respondent proffers that petitioner should be awarded all items of compensation set forth in

the life care plan and illustrated by the chart attached at Tab A. Petitioner agrees.

       B.       Pain and Suffering

       Respondent proffers that petitioner should be awarded $250,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       C.       Colorado Department of Health Care Policy & Financing Medicaid Lien

       Respondent proffers that Maria Carrillo should be awarded funds to satisfy a Colorado

Department of Health Care Policy & Financing Medicaid lien in the amount of $104,327.12,

which represents full satisfaction of any right of subrogation, assignment, claim, lien, or cause of

action may have against any individual as a result of any Medicaid payments Colorado

Department of Health Care Policy & Financing has made to or on behalf of Maria Carrillo from

the date of her eligibility for benefits through the date of judgment in this case as a result of her

vaccine-related injury suffered on or about October 2, 2017, under Title XIX of the Social

Security Act.

       II.      Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a combination of lump sum payments and future annuity payments as described below,




                                                  2
and request that the Chief Special Master’s decision and the Court’s judgment award the

following:1

       A. A lump sum payment of $272,063.26, representing compensation for life care

expenses expected to be incurred during the first year after judgment ($22,063.26) and pain and

suffering ($250,000.00) in the form of a check payable to petitioner, Maria Carrillo.

       B. A lump sum payment of $104,327.12, representing compensation for satisfaction of a

Colorado Department of Health Care Policy & Financing Medicaid lien, payable jointly to

petitioner and:

                     Colorado Department of Health Care Policy and Financing
                                    ATTN: Athena Mortenson
                            Third Party Liability & Recoveries Section
                                        1570 Grant Street
                                        Denver, CO 80203
                                      State ID No: Q195074
                                    TAX ID No: XX-XXXXXXX

Petitioner agrees to endorse this check to the Colorado Department of Health Care Policy and
Financing.

       C. An amount sufficient to purchase an annuity contract,2 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A, attached hereto, paid to the life insurance company3 from


       1
         Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
       2
         In respondent’s discretion, respondent may purchase one or more annuity contracts
from one or more life insurance companies.
       3
          The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:

                  a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                                                 3
which the annuity will be purchased.4 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to petitioner,

Maria Carrillo, only so long as petitioner is alive at the time a particular payment is due. At the

Secretary’s sole discretion, the periodic payments may be provided to petitioner in monthly,

quarterly, annual, or other installments. The “annual amounts” set forth in the chart at Tab A

describe only the total yearly sum to be paid to petitioner and do not require that the payment be

made in one annual installment.

       1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

       2.      Life-contingent annuity

       Petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as she, Maria Carrillo, is alive at the time that a particular payment is due.




               b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

               c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

               d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
               Rating: AA-, AA, AA+, or AAA.

                                                 4
Written notice shall be provided to the Secretary of Health and Human Services and the Life

Insurance Company within twenty (20) days of Maria Carrillo’s death.

       3.      Guardianship

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump Sum paid to petitioner, Maria Carrillo:                         $272,063.26

       B.      Medicaid lien:                                                       $104,327.12

       C.      An amount sufficient to purchase the annuity contract described
               above in section II.C..




       4
         Petitioner authorizes the disclosure of certain documents filed by the petitioner in this
case consistent with the Privacy Act and the routine uses described in the National Vaccine
Injury Compensation Program System of Records, No. 09-15-0056.
                                                 5
                          Respectfully submitted,

                          BRIAN M. BOYNTON
                          Principal Deputy Assistant Attorney General

                          C. SALVATORE D’ALESSIO
                          Acting Director
                          Torts Branch, Civil Division

                          HEATHER L. PEARLMAN
                          Deputy Director
                          Torts Branch, Civil Division

                          DARRYL R. WISHARD
                          Assistant Director
                          Torts Branch, Civil Division

                          s/Emilie F. Williams
                          EMILIE F. WILLIAMS
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel: (202) 305-0124
                          Emilie.williams@usdoj.gov



Dated:   March 31, 2022




                             6
                                                        Appendix A: Items of Compensation for Maria Carrillo
                                                                                                                                                   Page 1 of 4

                                         Lump Sum
       ITEMS OF                         Compensation Compensation       Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
     COMPENSATION            G.R. *   M    Year 1     Years 2-5           Year 6        Years 7-10     Years 11-21    Years 22-24     Year 25        Year 26
                                            2022      2023-2026            2027         2028-2031      2032-2042      2043-2045        2046           2047
Medicare Part B Premium      5%       M                                                                                                 2,041.20       2,041.20
Medicare Part B Deductible   5%                                                                                                           233.00         233.00
Primary Care                 5%   *            208.32          208.32         208.32         208.32         208.32         208.32          41.66          41.66
Neurology                    5%   *            299.00          299.00         299.00         299.00         299.00         299.00          59.80          59.80
Neurology Mileage            4%                  9.32            9.32           9.32           9.32           9.32           9.32           9.32           9.32
Care Management              4%       M      1,980.00        1,980.00       1,320.00       1,320.00
Magnesium                    4%                 10.95           10.95          10.95          10.95          10.95          10.95          10.95           10.95
Panty Liners                 4%                 73.00           73.00          73.00          73.00          73.00          73.00          73.00           73.00
Wipes                        4%                 50.24           50.24          50.24          50.24          50.24          50.24          50.24           50.24
Cane                         4%                 16.37            3.27           3.27           3.27           3.27           3.27           3.27            3.27
Cane Tips                    4%                 15.34           15.34          15.34          15.34          15.34          15.34          15.34           15.34
Walker                       4%                 69.99           14.00          14.00          14.00          14.00          14.00          14.00           14.00
Manual Wheelchair            4%   *            285.00           57.00          57.00          57.00          57.00                                         57.00
AFO                          4%   *             85.75           21.44          21.44          21.44          21.44                         17.15            4.29
Shower Transfer Bench        4%                 52.99           10.60          10.60          10.60          10.60          10.60          10.60           10.60
Elevated Toilet Seat         4%                 39.43            7.89           7.89           7.89           7.89           7.89           7.89            7.89
Grab Bars (2)                4%                 39.94            3.99           3.99           3.99           3.99           3.99           3.99            3.99
Reacher (2)                  4%                 18.99            1.90           1.90           1.90           1.90           1.90           1.90            1.90
Button Hook                  4%                  9.95            1.99           1.99           1.99           1.99           1.99           1.99            1.99
Zipper Pull                  4%                 11.95            3.98           3.98           3.98           3.98           3.98           3.98            3.98
Dressing Stick & Shoehorn    4%                  9.95            3.32           3.32           3.32           3.32           3.32           3.32            3.32
Built Up Handle Utensils     4%                 38.53           12.84          12.84          12.84          12.84          12.84          12.84           12.84
Physical Therapy             4%              1,800.00        1,800.00         600.00         200.00         200.00         200.00         120.00          120.00
Physical Therapy Mileage     4%                 13.18           13.18          13.18           4.39           4.39           4.39           4.39            4.39
Occupational Therapy         4%              2,700.00        2,700.00       2,700.00         900.00         900.00         900.00         180.00          180.00
Occpuational Therapy
Mileage                      4%                  9.07            9.07           9.07           3.02           3.02           3.02           3.02            3.02
Companion Care               4%       M     12,896.00       12,896.00      12,896.00      12,896.00      12,896.00      12,896.00      19,344.00       19,344.00
House Cleaning               4%       M      1,320.00        1,320.00       1,320.00       1,320.00       1,320.00       1,320.00       1,320.00        1,320.00
Pain and Suffering                         250,000.00
Medicaid Lien                              104,327.12
Annual Totals                              376,390.38       21,526.64      19,666.64      17,451.80      16,131.80      16,053.36      23,586.85       23,630.99
                                         Appendix A: Items of Compensation for Maria Carrillo
                                                                                                                                                Page 2 of 4

                           Lump Sum
  ITEMS OF                Compensation Compensation          Compensation    Compensation     Compensation     Compensation     Compensation     Compensation
COMPENSATION   G.R. *   M    Year 1     Years 2-5              Year 6         Years 7-10       Years 11-21      Years 22-24       Year 25          Year 26
                              2022      2023-2026               2027          2028-2031        2032-2042        2043-2045          2046             2047
                           Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                           Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                           As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
                           expenses ($22,063.26) and pain and suffering ($250,000.00): $272,063.26
                           As soon as practicable after entry of judgment, respondent shall make the following payment jointly to petitioner and the
                           Colorado Department of Health Care & Financing, as reimbursement of the state's Medicaid lien: $104,327.12.
                           Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                           Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                           Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                           Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.
                                                      Appendix A: Items of Compensation for Maria Carrillo
                                                                                                             Page 3 of 4


       ITEMS OF                           Compensation    Compensation    Compensation
     COMPENSATION            G.R. *   M    Years 27-31     Years 32-34    Years 35-Life
                                           2048-2052       2053-2055       2056-Life
Medicare Part B Premium      5%       M        2,041.20        2,041.20       2,041.20
Medicare Part B Deductible   5%                  233.00          233.00          233.00
Primary Care                 5%   *               41.66           41.66           41.66
Neurology                    5%   *               59.80           59.80           59.80
Neurology Mileage            4%                    9.32            9.32            9.32
Care Management              4%       M
Magnesium                    4%                  10.95           10.95           10.95
Panty Liners                 4%                  73.00           73.00           73.00
Wipes                        4%                  50.24           50.24           50.24
Cane                         4%                   3.27            3.27            3.27
Cane Tips                    4%                  15.34           15.34           15.34
Walker                       4%                  14.00           14.00           14.00
Manual Wheelchair            4%   *              11.40           11.40           11.40
AFO                          4%   *               4.29            4.29            4.29
Shower Transfer Bench        4%                  10.60           10.60           10.60
Elevated Toilet Seat         4%                   7.89            7.89            7.89
Grab Bars (2)                4%                   3.99            3.99            3.99
Reacher (2)                  4%                   1.90            1.90            1.90
Button Hook                  4%                   1.99            1.99            1.99
Zipper Pull                  4%                   3.98            3.98            3.98
Dressing Stick & Shoehorn    4%                   3.32            3.32            3.32
Built Up Handle Utensils     4%                  12.84           12.84           12.84
Physical Therapy             4%                 120.00          120.00          120.00
Physical Therapy Mileage     4%                   4.39            4.39            4.39
Occupational Therapy         4%                 180.00          180.00          180.00
Occpuational Therapy
Mileage                      4%                   3.02            3.02            3.02
Companion Care               4%       M      19,344.00       19,344.00       25,792.00
House Cleaning               4%       M       1,320.00
Pain and Suffering
Medicaid Lien
Annual Totals                                23,585.39       22,265.39       28,713.39
                                          Appendix A: Items of Compensation for Maria Carrillo
                                                                                                                                                 Page 4 of 4


  ITEMS OF                  Compensation     Compensation     Compensation
COMPENSATION   G.R. *   M    Years 27-31      Years 32-34     Years 35-Life
                             2048-2052        2053-2055        2056-Life
                            Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                            Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                            As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
                            expenses ($22,063.26) and pain and suffering ($250,000.00): $272,063.26
                            As soon as practicable after entry of judgment, respondent shall make the following payment jointly to petitioner and the
                            Colorado Department of Health Care & Financing, as reimbursement of the state's Medicaid lien: $104,327.12.
                            Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                            Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                            Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                            Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.